Citation Nr: 0123143	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a March 1967 rating decision was clearly and 
unmistakably erroneous in reducing the disability rating for 
schizophrenia from 100 to 70 percent.

2.  Entitlement to an effective date earlier than October 31, 
1998 for a 100 percent rating for schizophrenia.

(The issue of whether a September 1968 decision of the Board 
of Veterans' Appeals (Board) denying a rating in excess of 70 
percent for schizophrenia and a total rating based on 
individual unemployability due to service-connected 
disability should be reversed on the grounds of clear and 
unmistakable error (CUE) is the subject of a separate 
appellate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from July 1945 to August 
1946, and from May 1950 to July 1953.  This matter comes to 
the Board from rating decisions of the Department of Veterans 
Affairs (VA) Los Angeles Regional Office (RO).  By February 
1999 rating decision, the RO granted a 100 percent rating for 
schizophrenia, effective October 31, 1998.  The veteran 
appealed the RO decision, arguing that he was entitled to an 
earlier effective date for the 100 percent disability rating 
for schizophrenia.  By March 2000 rating decision, the RO 
determined that there was no clear and unmistakable error in 
a March 1967 rating decision which reduced the rating for the 
veteran's schizophrenia from 100 to 70 percent.  


FINDINGS OF FACT

1.  By March 1967 rating decision, the RO reduced the rating 
for the veteran's schizophrenic reaction from 100 to 70 
percent.

2.  The March 1967 rating decision was subsumed by September 
1968 and March 1972 Board decisions, denying a rating in 
excess of 70 percent for schizophrenic reaction.  

3.  On May 25, 1994, the veteran's most recent claim of 
entitlement to an increased rating for schizophrenic reaction 
was received at the RO.  

4.  It is not factually ascertainable from the evidence of 
record that the veteran's service-connected schizophrenia was 
productive of more than severe social and industrial 
impairment in the year prior to May 25, 1994.

CONCLUSIONS OF LAW

1.  The veteran's claim that a March 1967 rating decision was 
clearly and unmistakably erroneous in reducing the disability 
rating for his schizophrenic reaction from 100 to 70 percent 
lacks legal merit.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.105(a), 20.1104 (2000).

2.  The criteria for an effective date of March 25, 1994, but 
no earlier, for a 100 percent rating for schizophrenia have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400, 4.132, Diagnostic Code 9205 
(effective prior to Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted, providing new 
statutory requirements regarding notice to VA claimants and 
their representatives, as well as specified duties to assist 
VA claimants in the development of their claims.  On careful 
review of the veteran's claims folders the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
this appeal.  

Specifically, the Board finds that the March 2000 statement 
of the case issued to the veteran and his representative 
specifically satisfies the requirement at section 5103A of 
the new statute in that it clearly notifies them of the 
evidence necessary to substantiate his claims.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at section 5103A have also been fulfilled in that 
all evidence and records identified by the veteran as 
plausibly relevant to his pending claims have been collected 
for review.  Thus, no further assistance is necessary to 
comply with the requirements of this new legislation.

VA also recently published regulations final regulations 
implementing VCAA.  See 66 Fed. Reg. 45,620 et seq. (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
not applicable in this case, the changes "merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  See 66 Fed. Reg. 45,629.  Thus, the 
Board's conclusion that the RO has satisfied the VCAA's 
requirements applies equally to the new regulations.  

In view of the foregoing, the Board finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

I.  Factual Background

The veteran's service medical records show that in November 
1952, he was hospitalized for psychiatric examination after 
he made a number of bizarre statements which raised questions 
in the mind of his superiors.  After a prolonged period of 
observation and study, a conference of psychiatrists reached 
the opinion that the veteran was not psychotic, but suffered 
from a profound personality disorder of a schizoid type.  In 
February 1953, a Medical Board determined that the veteran 
was unfit for further naval service.  

Post-service medical records show that in August 1962, the 
veteran was hospitalized at a private facility for 
psychiatric treatment.  On admission, he admitted to bizarre 
behavior of running down a freeway and saying he was going to 
rule the world.  He denied prior psychiatric treatment, but 
the examiner noted that the veteran had been in prison for 
rape and embezzlement.  The diagnosis was schizophrenic 
reaction, paranoid type.  

In an October 1962 medical opinion, a VA neuropsychiatrist 
concluded that there was a direct relationship between the 
veteran's current schizophrenic reaction and his active 
service.  

By November 1962 rating decision, the RO granted the 
veteran's claim of service connection for schizophrenic 
reaction and assigned an initial 100 percent rating thereto, 
effective August 6, 1962.

In June 1963, the veteran underwent VA psychiatric 
examination at which he reported that his longest job since 
separation from service had been for one year as a packer in 
a bakery.  He indicated that he left that job approximately 
18 months previously and had been unemployed since that time.  
After examining the veteran, the examiner concluded that the 
veteran's psychiatric disability had improved to such a 
degree that he could benefit from vocational rehabilitation.  

The veteran again underwent VA psychiatric examination in 
September 1963, at which the examiner stated that the veteran 
was able to function only very marginally as a result of his 
psychiatric disability.  The examiner further indicated that 
the veteran's psychiatric disability was interfering 
definitely with his social, domestic and industrial 
adjustment.  The diagnosis was schizophrenic reaction, 
chronic, paranoid type, in partial remission.  

By October 1963 decision, the RO continued the 100 percent 
rating assigned the veteran's schizophrenic reaction; he was 
notified of this decision by letter in October 1963.

On February 1967 VA medical examination, the veteran reported 
that he had been unemployed since 1960.  He indicated that he 
was training as a typist and doing well.  On examination, he 
was intelligent and oriented without delusional ideas.  The 
examiner noted that the veteran showed a picture of chronic 
paranoid schizophrenia, but managed to get along without 
hospitalization.  He stated that the veteran's acute 
psychotic symptoms had lessened, but that it was questionable 
whether he would be able to work in close proximity to other 
people.

By March 1967 rating decision, the RO reduced the rating for 
the veteran's schizophrenic reaction from 100 to 70 percent, 
effective June 1, 1967.  In its decision, the RO determined 
that the evidence of record no longer showed complete social 
and industrial inadaptability.  The veteran appealed the RO 
determination.  

Additional evidence obtained by the RO in support of the 
veteran's appeal included VA clinical records dated from 
January 1966 to April 1967.  These records show that the 
veteran received psychiatric treatment during this period.  
In January 1966, he reported that he had been attending trade 
school for the past six months and was doing well.  The 
following month, he reported that he had completed trade 
school as a bookbinder.  In March 1966, he reported that he 
passed a civil service test to become a janitor.  He 
indicated that he felt relieved, relaxed, and at ease.  The 
examiner noted that the veteran was clean, neat, and 
responded well.  In April 1966, the veteran reported that he 
had an interview to become a janitor.  He denied 
hallucinations and indicated that he took his medications as 
prescribed.  The examiner noted that the veteran had made 
excellent progress, no longer showed any evidence of a 
psychosis, and was regarded as employable to engage in 
custodial work.  In November 1966, the veteran reported that 
he had enrolled in typing school.  In December 1966 and 
January 1967, the veteran was seen in connection with eye 
complaints.  In April 1967, he reported that he had quit 
vocational school because his eyes bothered him.  He was 
described as tense and anxious.  

In April 1967, a private physician indicated that the 
veteran's composite problems interfered with his gainful 
employment.  The physician indicated that from brief exposure 
to the veteran, it was his opinion that the veteran was 
totally disabled.  

In a second April 1967 letter, another private psychiatrist 
indicated that the veteran's psychiatric and ophthalmic 
conditions made it impossible for him to complete schooling 
to learn a trade or skill which would prepare him for 
industry.  

In July 1967, the veteran underwent VA psychiatric 
examination at which he reported that he had been unemployed 
since 1962 due to "poor eyesight."  The examiner also noted 
that the veteran had a history of psychiatric 
hospitalizations.  On examination the veteran had some 
delusional and paranoid ideas, especially concerning his 
eyesight.  The examiner felt the veteran was exaggerating his 
symptoms.  It was noted that the veteran was intelligent, and 
able to get along with others in a limited degree.  The 
examiner concluded that the veteran's psychotic condition 
would not prevent him from working in a type of job such as a 
janitor which would not require any reading, assuming his 
paranoid ideas or delusions about his eyesight were strong 
enough to prevent him from doing work as a typist or office 
work.  The diagnosis was schizophrenic reaction, in partial 
remission.

VA outpatient treatment records dated from April to December 
1967 show that the veteran continued to receive psychiatric 
treatment on a monthly basis.  His adjustment was described 
as marginal during this period.  

In February 1968, the veteran again underwent VA psychiatric 
examination at which time he was oriented and in fair 
contact, although he still had some delusions.  Judgment, 
insight and reason were slightly impaired.  The diagnosis was 
schizophrenic reaction, in partial remission.  The examiner 
indicated that the veteran showed poor social and industrial 
adjustment.  

In May 1968, the veteran stated that he wished to file for 
"unemployability" as he was unable to work.  He also 
submitted an Income and Net Worth statement on which he 
indicated that that he had completed one year of college and 
had been totally disabled since 1962 due to nervousness and 
an eye disability.

In July 1968, the veteran testified at a Board hearing in 
Washington, D.C., that he felt he was unable to work due to 
his psychiatric and eye disabilities.  He reported difficulty 
concentrating and being around people.  He also indicated 
that he felt that it was unfair that his rating had been 
reduced from 100 to 70 percent, as he had been a student at 
the time and had not been employed.  

In a September 1968 decision, the Board denied a rating in 
excess of 70 percent for the veteran's schizophrenic reaction 
and a total rating based on individual unemployability due to 
service-connected disability.  The Board determined that the 
veteran's schizophrenic reaction resulted in no more than 
severe impairment of social and industrial adaptability.  
Also, the Board determined that although the veteran's 
psychiatric disability imposed restrictions on his obtaining 
and retaining of certain types of work, it was not of such 
severity to preclude ordinary physical activity and gainful 
employment compatible with his experience and education.  

The veteran thereafter requested an increased rating for his 
service-connected schizophrenic reaction on several 
occasions.  In a January 1970 rating decision, the RO 
determined that the criteria for a rating in excess of 70 
percent for schizophrenic reaction had not been met.  The 
veteran appealed the RO's determination and in a March 1972 
decision, the Board again determined that the criteria for a 
rating in excess of 70 percent for schizophrenic reaction had 
not been met.  

The veteran's claims folders contain copies of numerous 
letters and telegrams written by the veteran to various 
elected officials, in which he expressed, inter alia, his 
displeasure at the Board's March 1972 decision.  These 
elected officials, in turn, forwarded the veteran's letters 
to VA for response.  In letters dated in March, April, May, 
June, August, and December 1972, the Board and the RO 
explained the basis of VA's decision and advised the veteran 
that he was free to reopen his claim at any time by 
submitting new evidence.  

In June 1977, the veteran filed a claim for an increased 
rating for his service-connected schizophrenic reaction.  In 
support of the veteran's claim, the RO requested VA clinical 
records he had identified.  These records included a July 
1977 VA hospitalization report showing that the veteran had 
undergone eye surgery.  It was also noted that the veteran's 
medical history was significant for a psychiatric disability, 
with anxiety and intermittent social withdrawal.  The 
diagnoses included psychiatric disorder, anxiety.  

By September 1977 rating decision, the RO denied a rating in 
excess of 70 percent for paranoid schizophrenia.  The veteran 
was notified of this decision by October 1977 letter.  He was 
further advised that if he had any additional evidence which 
would show that a different conclusion was warranted, he 
should submit it and his claim would be reconsidered at that 
time.  The veteran did not respond.

In January 1984, the veteran was twice scheduled for a VA 
medical examination to determine the severity of his service-
connected psychiatric disability.  However, he failed to 
report for examination and his payments were suspended in 
March 1984.  In August 1984, he contacted the RO and 
indicated his willingness to report for VA psychiatric 
examination in order to continue his VA compensation.  The 
following month, the RO determined that an examination was 
not necessary and restored the veteran's compensation 
benefits at the 70 percent rate, effective in March 1984.

In May 1994, the veteran filed his most recent claim for 
increased rating for service-connected schizophrenia.  VA 
clinical records dated from April to July 1994, show that he 
was treated for several disabilities during this period and 
received psychiatric medication in May and July 1994.  

The veteran was afforded VA psychiatric examination in August 
1994 at which the diagnosis was schizophrenic disorder, 
paranoid type, controlled by medication.  However, the 
examiner also noted that the veteran had not worked steadily 
for at least 20 years and had done no work at all for at 
least 10 years.  He indicated that the veteran did not have 
much motivation to work and were he to attempt to work, the 
examiner felt that he would have marked difficulty in light 
of his problems being around people and the possibility that 
his hallucinations would recur.  

By November 1994 rating decision, the RO denied a rating in 
excess of 70 percent for the veteran's schizophrenia.  He was 
notified of this decision, and of his procedural and 
appellate rights by November 1994 letter.  

The veteran appealed the RO determination, and in August 1995 
and January 1997, he testified before Hearing Officers at the 
RO, in essence, he claimed that in 1967, the RO had 
"illegally" reduced his disability rating for schizophrenia 
from 100 to 70 percent.  He reported that he was not afforded 
"due process of law civil moderate dispute domestic."  He 
noted that he had been adjudged totally unemployable by 
Social Security Administration (SSA) since March 1966.  He 
also indicated receiving outpatient psychiatric care about 
every three months at a VA clinic.  

The RO thereafter obtained records from SSA, showing that the 
veteran was in receipt of disability benefits for a 
psychiatric and eye disorder since March 1966.  Records 
submitted by SSA included VA and private clinical records 
dated from August 1962 to April 1967.  Also submitted was a 
partial copy of an examination report apparently conducted in 
connection with the veteran's application for disability 
benefits.  The diagnosis was schizophrenic reaction in 
partial remission.  The examiner concluded that the veteran 
should continue in psychotherapy with psychotropic medication 
and that he was unable to manage benefit payments in his own 
interest.  

Also obtained by the RO were VA clinical records dated from 
April 1994 to July 1997, showing treatment for several 
conditions, including skin lesions, diabetes, and residual 
type schizophrenia.  

On October 31, 1998 VA fee basis psychiatric examination, the 
examiner noted that the veteran appeared paranoid and 
delusional.  He also reportedly had difficulty concentrating.  
The examiner indicated that the veteran had the ability to 
maintain minimal personal hygiene and other basic activities 
of living, but that his social and occupational functioning 
was impaired.  A Global Assessment of Functioning (GAF) score 
of 51 was assigned.

Here, the Board observes that a GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  A GAF of 51 to 60 is defined as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

By February 1999 rating decision, the RO increased the rating 
for the veteran's schizophrenia to 100 percent, effective 
October 31, 1998, the date the RO determined that the 
veteran's psychiatric disability had increased in severity.  

I1.  Whether a March 1967 rating decision was clearly and 
unmistakably erroneous in reducing the disability rating for 
schizophrenia from 100 to 70 percent.

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of CUE.  Where the 
evidence establishes such error, the prior decision will be 
reversed or amended.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).  

Under applicable criteria, a decision by a RO is "subsumed" 
into a subsequent Board decision on the merits, so that a 
decision of the agency of original jurisdiction should no 
longer be subject to a claim for CUE.  Donovan v. West, 158 
F.3d 1377 (Fed. Cir. 1998).  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that the 
Board had reviewed an RO decision and had held that there was 
no CUE in that decision.  Id. 158 F.3d at 1381, cert. denied, 
526 U.S. 1019 (1999).  The Federal Circuit then held that the 
RO decision had been subsumed by the Board decision and that 
the RO decision could thus not be attacked on CUE grounds.  

Subsequently, in Dittrich v. West, the Federal Circuit 
reaffirmed Donovan and clarified that the concept included 
one of "delayed subsuming" so that the RO decision being 
subsumed need not have been one directly on appeal to the 
BVA.  Dittrich, 163 F.3d 1349, 1353 (Fed. Cir. 1998), cert. 
denied, 526 U.S. 1088, 119 S. Ct. 1499, 143 L. Ed. 2d 653 
(1999).  The Federal Circuit concluded that the Board had 
rejected the same claim that had been considered in the prior 
RO decision "after considering the entirety of the evidence 
before the [RO] in addition to some new and material evidence 
acquired in the interim" and thus the Board's decision 
"necessarily subsumed" the RO decision.  Id.  

Because the Board in this case in September 1968 and March 
1972 considered all of the evidence then of record before 
concluding that the veteran was not entitled to a rating in 
excess of 70 percent for schizophrenic reaction, all RO 
decisions which denied a rating in excess of 70 percent for 
the veteran's schizophrenic reaction which preceded the 
September 1968 and March 1972 Board decisions were subsumed 
by such Board decisions and are not subject to a CUE 
challenge in this instance.  38 U.S.C.A. § 7261(a)(3)(A); see 
also Brown (Alfred) v. West, 203 F.3d 1378, 1381 (Fed. Cir. 
2000) (recognizing and affirming subsuming doctrine in cases 
where prior BVA decision had conducted a full review of the 
evidence that had previously been before the RO and held that 
the RO had correctly denied the earlier claim); Dittrich and 
Donovan, supra; Morris v. West, 13 Vet. App. 94 (1999).  

Accordingly, as a matter of law, the Board finds that the 
March 1967 rating decision, which was specifically upheld by 
the Board in its September 1968 decision, cannot be 
challenged on the basis of CUE.  In a case in which the 
Board's decision subsumes an RO determination on collateral 
attack, the veteran may not challenge the original RO 
determination as containing CUE, but must proceed before the 
Board and urge that there was CUE in the Board decision that 
subsumed the RO determination.  Dittrich, 163 F.3d at 1352-3.  
The Board notes that the veteran's claim of CUE in the 
September 1968 Board decision has been addressed in a 
separate, simultaneously issued, appellate decision.  Thus, 
the Board finds that the veteran's claim of CUE in the March 
1967 rating decision must fail because, as a matter of law, 
the claim lacks merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

III.  Entitlement to an effective date earlier than October 
31, 1998, for a 100 percent rating for schizophrenia

In general, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 
3.400(o)(2).

Applicable regulations provide that a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual under the laws 
administered by the VA.  38 C.F.R. § 3.151.  The term 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement (or evidencing a 
belief of entitlement) to a benefit.  38 C.F.R. § 3.1(p) 
(2000).  

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  38 C.F.R. § 3.155 (2000).

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(b).  Under that provision, 
the date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

The Board is required to identify all medical records that 
may constitute informal claims under 38 C.F.R. § 3.157(b), 
and address, with adequate reasons or bases, whether any of 
those informal claims may still be pending.  Busch v. West, 
12 Vet. App. 522 (1999).

In light of the legal requirements set forth above, the 
initial determination to be made by the Board, therefore, is 
when the veteran's claim for increased rating was received at 
the RO.

The record shows that by September 1968 and March 1972 
decisions, the Board determined that a rating in excess of 70 
percent for schizophrenic reaction was not warranted.  Thus, 
these Board decisions resolved all pending claims for an 
increased rating for schizophrenia.  

In June 1977, the veteran again filed a claim for an 
increased rating for his service-connected schizophrenic 
reaction.  The RO adjudicated his claim in a September 1977 
rating decision, finding that a rating in excess of 70 
percent for schizophrenic reaction was not warranted.  
Although the RO notified him of its adverse determination by 
October 1977 letter, the veteran did not file a timely appeal 
and the September 1977 rating decision is, therefore, final.  

On May 25, 1994, the veteran's most recent claim for 
increased rating for his service-connected schizophrenia was 
received at the RO.  There is no indication of record, nor 
does the veteran contend, that he had a formal or informal 
pending claim for an increased rating prior to that time.  
See also 38 C.F.R. § 3.157(b).  

Having determined that the date of receipt of the veteran's 
claim for an increased rating for his psychiatric disability 
was May 25, 1994, the Board notes that the Court has held 
that 38 C.F.R. § 3.400(o)(2) is applicable only where an 
increase in disability precedes a claim for an increased 
disability rating; otherwise, 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997); see also VA O.G.C. Prec. 
Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

It is noted that prior to November 7, 1996, VA's Schedule for 
Rating Disabilities, provided a general rating formula for 
psychotic disorders, including schizophrenia, based on the 
degree of incapacity or impairment.  See 38 C.F.R. § 4.132, 
Codes 9201-9210 (1996).

The Rating Schedule, prior to the November 1996 amendments, 
provided a 70 percent disability rating for psychotic 
disorders when there was evidence of severely impaired 
ability to establish and maintain effective or favorable 
relationships with people.  A 100 percent rating required 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  See 38 C.F.R. § 4.132, Code 
9411 (before November 7, 1996).

The amended Schedule for Rating Disabilities (effective Nov. 
7, 1996) provides a general rating formula for all mental 
disorders, including schizophrenia.  Under the revised 
criteria, set forth at 38 C.F.R. § 4.130, Code 9205 (2000), a 
70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood; suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control such as unprovoked irritability with periods 
of violence; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to symptoms 
such as: grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of close relatives, occupation, or own 
name.

Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

However, where (as here) the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33421 (2000).  Thus, the Board must use the prior 
version of the rating criteria to determine whether it is 
factually ascertainable that a 100 percent rating was 
warranted in the year prior to the date of receipt of the 
veteran's claim on May 25, 1994.

Applying the criteria set forth above to the facts in this 
case, the Board finds that the criteria for an effective date 
earlier than May 25, 1994, for a 100 percent rating for 
schizophrenia have not been met.  The Board acknowledges that 
the veteran has reported that he has had severe schizophrenia 
which has prevented him from working for decades.  While the 
Board does not question the current severity of his service-
connected psychiatric disability, with respect to the issue 
of the severity of his disability in the year prior to May 
25, 1994, the evidence of record does not support the 
conclusion that his schizophrenia increased to a level which 
was more than severe during this period.  Subsequent 
treatment records likewise do not support the assignment of 
an effective date earlier than May 25, 1994 for a 100 percent 
disability rating for schizophrenia because they do not show 
that the disability underwent an increase in severity during 
that period.  Rather, it appears that his symptoms were 
stable.

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that the it was not 
factually ascertainable that an increase in the severity of 
the veteran's schizophrenia had occurred in the year prior to 
the date of receipt of his claim for an increased rating for 
that disability.  Thus, an effective date earlier than May 
24, 1994, for the assignment of a 100 percent evaluation for 
service-connected schizophrenia is not warranted.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).  There is no 
legal basis for the Board to assign an effective date earlier 
than that which has already been assigned.  Id.


ORDER

The claim of CUE in a March 1967 rating decision which 
reduced the disability rating for schizophrenia from 100 to 
70 percent is denied.

An effective date of May 25, 1994, but no earlier, for a 100 
percent rating for schizophrenia is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

